Case 1:21-bk-10533       Doc 1     Filed 06/30/21 Entered 06/30/21 15:46:48                                                      Desc Main
                                   Document      Page 1 of 1




                                                   Certificate Number: 03088-RI-CC-035800                                               1   7B


                                                 ilIril   r   |r]lililllI   ril   r   ffil   r   lr
                                                                             03088-RI-CC-035ttm I 78
                                                                                                      I   ililffi   il ffilllllllilil   I ll   lll




  I CERTIFY that on June 3Q, 2021 , at 1L:7A o'clock AM CDT, Naacy A $mith
  received from Dpbt Fdugation and Certification Fou$dplion, an agency approved
  pursuant to 11 U"S.C. 111 to provide credit counseling in the Distriqt of Rhode
  Ipland, an individual [or group] briefing that complied with the provisions of 11
  U.S.C. 109(h) and 111.
  A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
  copy of the debt repayment plan is attached to this certiflcat€.

  This counseling session was conducted by internet.




  Date:   June 30,   2021                          By:             /slSelene Reves


                                                   Name: Selene Reyes


                                                   Title:          Counselor




  * lndividuals who wish to file a bankruptcy case under title I I of the United States Bankruptcy
  Code are required to file with the United States Bankruptcy Court a completed certificate of
  counseling fiom the nonprofit budget and credit counseling agency that provided the individual
  the counseling services and a copy of the debt repayme nt plan, if any. developed through the
  credit counseling agency. See I I U.S.C. 109(h) and 521(b).
